Citation Nr: 0913360	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 2000 to 
March 2001, and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
initial 30 percent rating for PTSD.  The Veteran appealed and 
appeared at a hearing before the undersigned held at the RO 
in October 2007.  The Board remanded the claim for additional 
development in April 2008.  An August 2008 rating decision 
increased the rating for the Veteran's PTSD from 30 percent 
to 70 percent disabling effective March 29, 2004, the date 
service connection for PTSD was established. As a 70 percent 
rating is less than the maximum available rating, the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran's symptoms and manifestations result 
in total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§4.1, 4.2, 4.10, 4.130, DC 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).
 
The Veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  

Under Diagnostic Code 9411, a 70 percent rating is assigned 
when the psychiatric condition produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  A GAF 
scores in the range from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score in the 
range of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score in the range of 31 to 40 contemplates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work.).  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association (4th ed. 1994) (DSM- IV); 38 
C.F.R. §§ 4.125(a), 4.130; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  

The Veteran underwent VA treatment and several examinations 
from April 2004 to September 2008, which show various PTSD 
symptoms, including sleep disturbance, nightmares and panic 
attacks.  At the October 2004 QTC examination, the Veteran 
reported depression, a sense of hopelessness, sleep 
disturbances with nightmares and difficulty controlling 
anger.  The Veteran admitted that he was no longer taking 
medication.  He reported experiencing panic episodes and 
anxiety.  At the time of the examination, the Veteran was 
studying engineering.  The Veteran appeared to be 
uncooperative and irritable, but alert and oriented with 
intact memory.  His responses to questions were sarcastic.  
His concentration was poor with insight and judgment into his 
illness noted as marginal.  The examiner diagnosed the 
Veteran with alcohol dependence and PTSD, and assigned a GAF 
score of 55.  He stated that it was hard to say how much 
alcohol was contributing to the Veteran's symptoms.  

Treatment records beginning in April 2004 show that the 
Veteran was alert and oriented.  He described his mood as 
depressed, but affect was euthymic.  Speech was normal, and 
thoughts were logical.  Insight and judgment were considered 
fair.  The Veteran was prescribed Zoloft and Traxodone.  In 
May 2004, the Veteran was noted to be unemployed and living 
with his parents.  The Veteran was cooperative, but appeared 
shy, tense and sometimes distracted during the interview.  
His speech was normal, non-pressured and coherent.  There was 
no evidence of acute psychotic symptoms.  His thought content 
was noted for intrusive thoughts of the traumatic experience, 
hypervigilance and mistrustfulness.  The assessment was 
chronic PTSD and mild alcohol abuse with the GAF score of 50.  

While receiving VA mental heath treatment in June 2006, the 
Veteran was referred to the PTSD program.  His symptoms at 
that time included poor sleep, panic attacks, irritability 
and poor concentration.  He reportedly abused alcohol as a 
way to treat his sleep problems.  The Veteran was taking 
Sertaline and Traxodone.  The Veteran was again diagnosed 
with PTSD and assigned a GAF score of 52.  

VA treatment note from June 2006 shows that the Veteran 
complained of problems sleeping and staying focused as well 
as nightmares and bothersome daydreams.  He stated that he 
manifested violent behaviors.  He was easily startled, and 
experienced chest pain and inability to breathe.  He 
continued to relive the experience, illusions and 
hallucinations of the traumatic events in service.  He 
experienced feelings of detachment or estrangement from 
others as well as restricted range of affect, a sense of 
foreshortened future and inability to focus.  In October 
2007, the Veteran admitted to fleeting suicidal ideation, but 
no intent.  He denied any such thoughts.  The psychiatrist 
concluded that there was no suicidal or homicidal ideation.  
In September 2008, the Veteran's depression screen was 
negative.  The Veteran did not experience little interest or 
pleasure in doing things, and did not feel down or depressed.

In July 2008, the Veteran underwent another VA examination.  
At the examination, the Veteran was well groomed and 
oriented.  The Veteran reported the break-up with his 
girlfriend and difficult family relationship.  He stated that 
he did not like being by himself.  He denied having 
friendships.  He had been working full time through a 
temporary employment agency for one to two years prior to the 
examination.  He complained of decreased concentration, 
difficulty following instructions and poor social 
interaction.  The examination revealed the Veteran as happy 
but anxious.  He demonstrated soft and slow speech, and 
restlessness during the interview.  There was no evidence of 
delusions, hallucinations or impaired thought processes.  He 
again denied suicidal or homicidal thoughts. The examiner 
noted that the Veteran became visibly anxious, had difficulty 
concentrating and began sweating during the interview due to 
thoughts of footsteps outside the door.  Memory was normal.  
The examiner confirmed the diagnosis of PTSD and assigned a 
GAF score of 55.  The examiner opined that the Veteran was 
not totally occupationally and socially impaired, but that 
his PTSD symptoms resulted in deficiencies in areas of 
judgment, thinking, family relations, work, mood and school.  

The Veteran testified at a travel board hearing in October 
2007.  He complained of impulsive behavior, being easily 
startled, having difficulty with concentration, feeling that 
others look at him as if he was crazy, panic attacks, sleep 
disturbance, impaired judgment and suicidal thoughts.  He 
claimed that he quit school and lost his job as a result of 
his PTSD.  He stated that his recent break-up with his 
girlfriend resulted from not wanting to socialize and desire 
to stay at home.  He also claimed that he had recently 
attempted suicide.  

The above-noted VA treatment records and examinations, with 
the latest one in September 2008, show numerous GAF scores of 
50-55.  The GAF score from the VA examination is consistent 
with the scores seen in the VA treatment records.  The GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 
60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.).

Here the Veteran indicated that he avoids interaction with 
other people; cannot focus or follow instruction; and 
experiences hallucinations, impaired thought process and 
panic attacks.  He is currently not dating, but was recently 
involved in a five-year relationship.  He continues to 
experience hypervigilance, intrusive memories, nightmares, 
and numerous avoidance behaviors.  Recent treatment records 
now demonstrate that the Veteran has been prescribed 
medication for alleviation of his PTSD symptoms.  However, 
the Veteran continues to work full time and maintains some 
social interaction.  The latest examination showed that the 
Veteran did not experience any delusions or hallucinations.  
Gross impairment in thought processes or communication was 
not shown.  The Veteran was able to clearly describe his 
symptoms.  Evidence of persistent danger of hurting himself 
or others was not shown.  There was no indication of 
intermittent inability to perform activities of daily living 
to include lack of minimal personal hygiene.  There is no 
evidence of disorientation to time or place.  The Veteran 
made no complaints of memory loss and the evidence does not 
show that he had memory loss for names of close relatives, 
own occupation, or own name.  

The Veteran's symptoms indicate that his PTSD symptoms fall 
within the category of moderate severity.  In so determining, 
the Board finds it significant that the Veteran has been 
assigned GAF scores of 50, 52 and 55, indicative of moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  Additionally, the Veteran's most recent 
treatment records, dated in September 2008, show no change in 
the Veteran's PTSD symptoms since his last VA examination in 
June 2008.

In sum, the Board finds that the Veteran's symptoms do not 
more nearly approximate a 100 percent schedular evaluation.  
The evidence does not show total social and occupational 
impairment due to PTSD.  The Veteran has not been shown to 
have deficiencies in most areas, as he is able and willing to 
work, and maintain some social interaction.  Nor has he been 
shown to have obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical 
or obscure, or neglect of personal hygiene.  The Board 
acknowledges that the Veteran has reported suicidal thoughts 
in the past.  However, at the time of the most recent 
interview, the Veteran denied any suicidal thoughts, and no 
suicidal ideation was noted.  The VA treatment records also 
fail to show that the Veteran reported having suicidal 
ideation or thoughts during this period of time.  As such, 
the Board finds that an evaluation in excess of 70 percent is 
not warranted during the period under consideration.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
staged ratings are not indicated in the present case as the 
Veteran's PTSD has continuously been 70 percent disabling 
since March 29, 2004, when VA received the Veteran's claim 
for service connection for PTSD.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)."


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2004, January 2005, 
March 2006 and May 2008; rating decisions in February 2005 
and August 2008; and a statement of the case in October 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2008 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.








ORDER

Entitlement to an initial increased rating in excess of 70 
percent for PTSD is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


